           Case 2:20-cv-01381-KJD-VCF Document 40 Filed 06/14/21 Page 1 of 4




1      David B. Owens
       California Bar No. 275030
2      david@loevy.com
3      Loevy & Loevy
       100 S. King St., Ste 100
4
       Seattle, WA 98104
5      Counsel for Plaintiff Paul Browning
6
        Luke A. Busby, ESQ
7       Nevada Bar No. 10319
        Luke Andrew Busby, Ltd.
8       316 California Ave # 82
        Reno, Nevada 89509
9       luke@lukeandrewbusbyltd.com
10
        Designated Resident Nevada Counsel for Plaintiff

11
                          UNITED STATES DISTRICT COURT
12
                          DISTRICT OF NEVADA (LAS VEGAS)
13
       PAUL LEWIS BROWNING,                        Case No. 2:20-CV-01381 -KJD-VCF
14
15
                           Plaintiff,              Hon. Kent J. Dawson
                                                   Hon. Cam Ferenbach
16              v.
17     LAS VEGAS METROPOLITAN                      STIPULATION AND PROPOSED
       POLICE DEPARTMENT et al.,                   ORDER EXTENDING
18                                                 DISCOVERY AND CASE
19                         Defendants.             DEADLINES
20
                                                             (First Request)
21
22
23
24         COMES NOW Plaintiff, Bettie Browning, Administrator of the Estate of Paul
25   Browning, and Defendants, by and through their respective undersigned counsel,
26   hereby stipulate and agree that the discovery schedule set out in the Scheduling
27   order (Dkt. 33), should be extended as follows:
28


                                               1
           Case 2:20-cv-01381-KJD-VCF Document 40 Filed 06/14/21 Page 2 of 4




1          1.     This is the parties’ first request of the Discovery Schedule.
2          2.     The same undersigned counsel have been actively litigating Lobato v.
3    Las Vegas Metropolitan Police Department, 19CV1273-RFB-EJY (D. Nevada), where
4    extensive written and oral discovery has just completed, as well as Farah v. Las
5    Vegas Metropolitan Police Department, 20CV604-RFB-VCF (D. Nevada), which
6    remains in the midst of active discovery.
7          3.     Plaintiff was diligent in seeking service of the Individually-named
8    defendants; a process that proved difficult, as some are deceased. See Dkts, 27, 28,
9    29 & 30.
10         4.     Due to several personal/family issues for Plaintiff’s counsel, other
11   litigation, and complications due to the COVID-19 pandemic for Plaintiff’s counsel
12   (including the need to travel hours in-person to obtain approximately 40-50 boxes of
13   documents from Plaintiff’s prior defense counsel), significant discovery in this
14   matter has yet to be completed. Defense counsel has accommodated Plaintiff’s
15   counsel’s requests for additional time to pursue discovery.
16         5.     This Court entered a Discovery Plan and Scheduling Order on
17   December 22, 2020. Dkt. 33.
18         6.     Significant discovery in this matter—which concerns Plaintiff’s
19   conviction for crimes of which he spent more than 30 years imprisoned on death
20   row—were acquiring documents from defense counsel. Given the nature of capital
21   litigation, and the extensive post-conviction proceedings, these records were
22   voluminous, though Plaintiff’s counsel worked to obtain them (pandemic
23   notwithstanding) in the fall and winter of 2020 into January 2021.
24         7.     Tragically, soon after discovery was set to begin in earnest—and
25   Plaintiff’s counsel had finally acquired the aforementioned boxes in February
26   2021—Paul Browning passed away in North Carolina on March 23, 2021.
27         8.     Thereafter, Plaintiff’s counsel set out the process of establishing a
28   state and having an administrator appointed; a process slowed by the fact that the


                                                 2
             Case 2:20-cv-01381-KJD-VCF Document 40 Filed 06/14/21 Page 3 of 4




1    North Carolina probate court was still unopen due to the pandemic in March of
2    2021.
3            9.    On June 2, 2021, Bettie Browning was named administrator of the
4    Estate of Plaintiff Paul Lewis Browning, and a notification of Plaintiff’s Death and
5    Motion seeking substitution of Plaintiff were filed on June 9, 2021.
6            10.   For these reasons, the parties agree that good cause exists to
7    substantially extend all of the deadlines in this matter as follows:
8            Discovery Cutoff: from August 16, 2021 to February 16, 2022
9            Deadline for amending pleadings or adding parties: May 18, 2021 to
10   August 18, 2021                                                                December 20, 2021
11           Dates for complete disclosure of expert discovery: initial disclosures 60
12   days before the discovery cutoff, and rebuttal experts 30 days after the initial
13   disclosures. January 19, 2022
14           Deadline for the filing of dispositive motions: 30 days after the
15   discovery cut-off, March 18, 2022.
16           Joint pretrial order: 30 days after the dispositive motion deadline, or April
17   17, 2022, though, pursuant to local rule, if a dispositive motion is filed, a joint
18   pretrial order is due within 30 days if this Court’s ruling on such a motion.
19
                                                     Respectfully submitted,
20
21                                                   Loevy & Loevy
                                                     /s/ David B. Owens
22                                                   Attorney for Plaintiff Paul Browning
23
      IT IS SO ORDERED.                              Marquis Aurbach Coffing
24                                                   /s/ Craig R. Anderson
                                                     Bar No.: 6882
25
                                                     Attorney for Defendants and
      ___________________________________
26                                                   Defendants Las Vegas Metropolitan
      Cam Ferenbach
                                                     Police Department, Horn, Radcliffe,
27    United States Magistrate Judge
                                                     Branon, Jolley, Bunker, and Leonard
28
              June 14, 2021
      Dated:_____________________________

                                                 3
           Case 2:20-cv-01381-KJD-VCF Document 40 Filed 06/14/21 Page 4 of 4




     LUKE A. BUSBY, ESQ
1
     Nevada Bar No. 10319
2    LUKE ANDREW BUSBY, LTD.
     316 California Ave # 82
3    Reno, Nevada 89509
4    O: 775.453.0112
     luke@lukeandrewbusbyltd.com
5    Designated Resident Nevada Counsel for Plaintiff
     David B. Owens
6
     LOEVY & LOEVY
7    100 S. King Street, #100
     Seattle, WA 98104
8    david@loevy.com
9    Counsel for Plaintiff Paul Browning

10
11
12
13                                     Certificate of Service

14         I, David B. Owens, an attorney, certify the foregoing was filed on June 11,

15   2021 via the Court’s electronic filing system, which effected service on all counsel of

16   record.

17
18                                           /s/ David B. Owens

19
20
21
22
23
24
25
26
27
28


                                                4
